Citation Nr: 1758173	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-01 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Natasha N. Pendleton, Associate Counsel







INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from January 1974 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado. 

In February 2017, the Veteran testified before a Veterans Law Jude (VLJ) during a Board video conference hearing. A transcript of the hearing has been associated with the claims folder. (Hearing Transcript).

The Board granted the Veteran sixty days to supplement the record with a medical opinion assessing her ability to work. No additional evidence has been submitted to date.  As such, the record is complete and the matter now properly returned to the Board for adjudication. 


FINDING OF FACT

The Veteran's service-connected disabilities preclude her from engaging in substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 3.340, 3.341, 4.16, 4.18 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU ratings for compensation may be assigned, where the scheduler rating is less than total, when the disabled person, is in the judgment of the rating agency, unable to secure or follow a substantially gainful occupational as a result of service connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at a 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 3.340, 3.341, 4.16(a)(2016).

In the instant matter, the Veteran is service-connected  for the following  impairments: 1) spine disorder (also claimed as lumbosacral degenerative disc disease associated with bilateral pes planus with metatarsalgia, plantar calceneoplantar fasciitis, calcaneal spur and degenerative joint disease rated at 40 percent effective April  4, 2011; 2) depressive disorder rated at 30 percent effective August 23, 2011; 3) radiculopathy, right lower extremity associated with lumbosacral degenerative disease rated at 20 percent effective April 4, 2011;          4) right foot degenerative joint disease rated at 10 percent effective April 4, 2011;  5) left foot degenerative joint disease rated at 10 percent effective April 4, 2011;    6) right knee degenerative joint disease, status post-surgery (previously rated a chondromalacia patella) associated with bilateral pes planus with metatarsalgia, plantar calcaneoplantar fasciitis, calcaneal spur and degenerative joint disease rated at 10 percent effective April 4, 2011; and 7) right retrocalcaneal exostectomy with suture bridge and plantar fasciotomy and flatfeet, bilateral with a non-compensable rating effective November 1, 2013. Her combined rating for these conditions during the period on appeal is 80 percent. See 38 C.F.R. § 4.25. As the Veteran has at least one impairment rated at 40 percent or greater and sufficient additional disability that brings her combined rating above 70 percent or more, she meets the scheduler criteria for a TDIU. See 38 C.F.R. § 4.16(a).

The central inquiry in this case rests in determining whether a TDIU is warranted. The Board must assess "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. § 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level. Id. The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.          See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Marginal employment shall not be considered substantially gainful employment. For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The Veteran filed her claim for TDIU on December 9, 2016. In her January 2017 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), she reported that she left her self-employment, owner of her own accounting firm, because of her disability. At the February 2017 Board hearing, she testified that her psychiatrist encouraged her to pursue starting a firm.  However, the side effects of her narcotic pain medication and her depressive disorder affected her ability to concentrate and her back disorder impeded her ability to sit for long periods. To date, her self-employment had failed to be a stable and viable source of income. 

Prior to her self-employment, she worked as an accountant for over 20 years at the same company. However, she reported in a May 2011 VA examination that she was laid off due to taking excessive medical leave for appointments. (See May VA Examination pg. 2).

The Veteran's testimony is persuasive and credible. Given the nature of the employment, the Board finds this work to be more akin to be work that occurred in a protected environment, constituting marginal employment; not substantial gainful employment. 38 C.F.R. § 4.16(a).

The Board acknowledges that there is limited evidence regarding the functional impairment associated with the Veteran's service-connected disabilities. However, the objective medical evidence of record indicates there are significant physical and mental challenges that would impede her ability to secure and follow gainful employment.

As for her physical limitations, VA records demonstrate that the Veteran has a history of medial meniscus tear of the right knee after she fell on ice in 2006. (See May 2014 CAPRI- Legacy Documents pg. 501). Initially, she was recommended to pursue physical therapy.  However, after no signs of progress, she underwent a tricompartmental chondroplasty of the right knee in April 2010. (See April 2010 Medical Treatment Records (MTRs) at 1-2; see also March 2006 MTRs). Post-operatively, she was diagnosed with multiple chondral flap tears of the lateral femoral condyle, anterior compartment, and medial compartment with grade three (3) degenerative change of the right knee. Id. 

While she was able to return to work, physicians provided she had certain functional limitations. She was limited to sitting, standing and walking no more than 2-3 hours a day. She could never squat or knee nor climb stairs or ladders. She was instructed to alternate between sitting and standing. (See April 2010 Medical Treatment Records).

Additionally, January 2017 VA records confirm her history of degenerative disk disease, spinal stenosis, disk protrusion/herniation of the L4-L5 and bilateral pes planus since at least 2008. (See November 2008, April 2010, July 2010, and January 2017 MTRs). 

The Veteran underwent several VA examinations that also describe significant limitations in functioning. 

In the July 2006 VA examination, the examiner noted the Veteran was capable of only mild to moderate weight bearing. By December 2008, another examiner opined she was unable to engage in lifting activities or sit for more than one (1) hour at a time in her usual occupation. As for non-job related activities, she avoided lifting activities. Walking was not specifically restricted due to her back disorder; however, the examiner opined it was difficult due to her chronic knee and feet problems. The Veteran reported that she was unable to mop, sweep, or vacuum.

In her fourth VA examination in November 2010, the first examination post-knee surgery, the Veteran reported that she was using alcohol to help with pain and anxiety.  On examination, she had a slow antalgic gait with difficulty getting gout of her chair. Her husband assisted her by taking her shoes off and on for the examination. She reported having an incapacitating episode once a week and stated she stayed in bed all day on Sundays. She missed 15 days of work since February due to her back condition.

In May 2011, her conditions progressed. The examiner opined the Veteran's back disorder limits how long she can sit to work at a computer. On examination, she had decreased pin prick sensation and radiculopathy. The Veteran reported that she had been recently laid off due to taking excessive medical leave. 

In the final May 2014 VA examination, the examiner noted that the Veteran used a walker as an assistive device. The examiner opined that due to her symptoms, she could not be on her feet for a prolonged period.

In addition to her physical challenges, the Veteran has also acquired psychiatric limitations that affect her ability to work. The Veteran submitted a claim for acquired depression secondary to her VA disabilities in August 2011. Her treating physician, Dr. Richardson, submitted a psychiatric questionnaire the same month where he noted her condition manifested in clinical findings of poor memory, sleep disturbance, mood disturbance, emotional lability, and feelings of guilt/worthlessness. Functionally, he opined that her depression mildly limited her ability to travel to unfamiliar places and use public transportation. The Veteran was also afforded a mental health VA examination in November 2011, where the examiner affirmed her moderate depressive disorder (recurrent) and noted that she shared she has some suicidal thoughts, but denied intent. 

SSA records from January 2014 indicate the Veteran was found to be disabled. Functionally, she could perform sedentary work, except that she would be limited to unskilled work, with frequent breaks or the ability to reposition because of her difficulty with extended concentration. Moreover, that considering the Veteran's age, education, work experience and functional capacity, there are no jobs that exist in significant numbers in the national economy that she can perform. 

When the evidence of record is viewed collectively, the Board finds that the evidence is at least in equipoise that the Veteran's overall disability picture is consistent with an inability to secure or follow gainful employment as a result of her service connected physical and mental impairments. The pain from her spinal disorder and residual impairments coupled with chronic depression poses significant limitations in her ability to sit or stand for extended periods and to concentrate and remember information.  Particularly when considering her previous work experience, her severe physical impairments with moderate mental impairment poses great limitations in following gainful employment, to include jobs in the accounting industry.  The Board also notes that the Veteran's previous denial was solely for not completing the VA Form 21-8940 which she subsequently completed. (See Deferred Rating (e.g. VA Form 21-6789)). Therefore, a TDIU is appropriate.





ORDER

A TDIU rating is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


